Case 2:19-cv-00638-JLB-MRM Document 54 Filed 03/08/21 Page 1 of 1 PageID 428




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JEAN LUBERISSE and MARIE
LUBERISSE,

             Plaintiffs,

v.                                             Case No. 2:19-cv-638-JLB-MRM

GEOVERA SPECIALITY INSURANCE
COMPANY,

             Defendant.
                                        /
                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 53.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file. 1

      ORDERED in Fort Myers, Florida, on March 8, 2021.




      1The parties also ask the court to retain jurisdiction to enforce their
settlement, without explicitly conditioning their stipulation on such retention. The
Court declines to do so. See generally Order, Golden Gate Chiropractic Ctr. Inc. v.
Nationwide Ins. Co. of Am., No. 2:20-cv-849 (M.D. Fla. Dec. 18, 2020), ECF 11.
